Name: Commission Implementing Decision (EU) 2015/670 of 27 April 2015 on the compliance of unit rates for charging zones for 2015 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2015) 2635) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: marketing;  economic geography;  air and space transport;  transport policy;  prices
 Date Published: 2015-04-29

 29.4.2015 EN Official Journal of the European Union L 110/25 COMMISSION IMPLEMENTING DECISION (EU) 2015/670 of 27 April 2015 on the compliance of unit rates for charging zones for 2015 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2015) 2635) (Only the Bulgarian, Spanish, Czech, Danish, Estonian, Greek, English, Croatian, Latvian, Lithuanian, Hungarian, Maltese, Polish, Portuguese, Romanian, Slovenian, Finnish and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1), and in particular Article 15(4) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 391/2013 (2) lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3) and Commission Implementing Regulation (EU) No 390/2013 (4). (2) Commission Implementing Decision 2014/132/EU (5) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period, which covers the years 2015 to 2019 inclusive. (3) Pursuant to Article 17(1)(b) and (c) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones for 2015 submitted by the Member States to the Commission by 1 June 2014 following the requirements of Article 9(1) and 9(2) of that Regulation. That assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rates with the support of the Performance Review Body, which is charged with assisting the Commission in the implementation of the performance scheme pursuant to Article 3 of Implementing Regulation (EU) No 390/2013, and Eurocontrol's Central Route Charges Office, using the data and additional information provided by the Member States by 1 June 2014 as well as relevant information submitted as part of the performance plans. The assessment also took into account the explanations given and corrections made before the consultation meeting on the unit rates for 2015 for en route services that was held on 25 and 26 June 2014 in application of Article 9(1) of Implementing Regulation (EU) No 391/2013, as well as the corrections by Member States to the unit rates following subsequent contacts between the Commission, the Performance Review Body and the Member States concerned. Furthermore, the assessment of the unit rates for 2015 has been based on the report by the PRB on the performance plans for the second reference period, which was submitted to the Commission on 7 October 2014 and subsequently updated on 15 December 2014. (5) On the basis of that assessment, the Commission has found, in accordance with Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, that the unit rates for charging zones for 2015 submitted by the United Kingdom, Ireland, Bulgaria, Romania, Cyprus, Greece, Malta, Croatia, the Czech Republic, Slovenia, Hungary, Poland, Lithuania, Denmark, Sweden, Estonia, Finland, Latvia, Portugal and Spain are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (6) Pursuant to Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, the Member States concerned should be notified of that finding. (7) The finding and notification that unit rates for charging zones are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 is without prejudice to Article 16 of Regulation (EC) No 550/2004. (8) Given that the final performance plans for the second reference period were not adopted before 1 November 2014, it is recalled that, in accordance with Article 17(2) of Implementing Regulation (EU) No 391/2013, the Member States are required to recalculate the unit rates for charging zones for 2015 where necessary on the basis of the final adopted performance plans and apply those recalculated rates as early as possible in the course of 2015 and to carry over any difference due to the temporary application of the unit rates set out in this Decision in the calculation of the unit rates for 2016. (9) The Single Sky Committee did not deliver an opinion. An implementing act was deemed to be necessary and the chair submitted the draft implementing act to the appeal committee for further deliberation. The measures provided for in this Decision are in accordance with the opinion of the appeal committee, HAS ADOPTED THIS DECISION: Article 1 The unit rates for charging zones for 2015 set out in the Annex are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the Republic of Croatia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 27 April 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 10. (2) Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (OJ L 128, 9.5.2013, p. 31). (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 196, 31.3.2004, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (5) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). ANNEX Charging zone 2015 en route unit rate in national currency (1) (ISO Code) 1 Bulgaria 60,40 BGN 2 Croatia 351,00 HRK 3 Cyprus 36,91 EUR 4 Czech Republic 1 204,05 CZK 5 Denmark 471,12 DKK 6 Estonia 31,10 EUR 7 Finland 56,23 EUR 8 Greece 38,38 EUR 9 Hungary 11 197,73 HUF 10 Ireland 29,60 EUR 11 Latvia 27,58 EUR 12 Lithuania 46,82 EUR 13 Malta 22,33 EUR 14 Poland 143,89 PLN 15 Portugal  Lisbon 37,13 EUR 16 Romania 164,60 RON 17 Slovenia 68,36 EUR 18 Spain Canarias 58,36 EUR 19 Spain Continental 71,69 EUR 20 Sweden 609,06 SEK 21 United Kingdom 73,11 GBP (1) These unit rates do not include the administrative unit rate referred to in Article 18(1) of Implementing Regulation (EU) No 391/2013 and applying to those States parties to Eurocontrol's Multilateral Agreement relating to route charges.